Name: COMMISSION REGULATION (EC) No 817/97 of 5 May 1997 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  monetary relations
 Date Published: nan

 6 . 5 . 97 EN Official Journal of the European Communities No L 116/25 COMMISSION REGULATION (EC) No 817/97 of 5 May 1997 fixing the agricultural conversion rates agricultural conversion rate for the Belgian franc, the German mark, the Dutch guilder, the Austrian schilling and the Swedish krona; Whereas Article 15 (2) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance is to be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the amount concerned exceeds four points; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force , up to the level of a gap of four points with that rate; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified , HAS ADOPTED THIS REGULATION: Article 1 The agricultural conversion rates are fixed in Annex I hereto . Article 2 In the case referred to in Article 15 (3) of Regulation (EEC) No 1068/93 , the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance ,  Table B, where the latter rate is lower than the rate fixed in advance . Article 3 Regulation (EC) No 759/97 is hereby repealed . Article 4 This Regulation shall enter into force on 6 May 1997 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 1 50/95 (2), and in particular Article 3 ( 1 ) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 759/97 f); Whereas Article 4 of Regulation (EEC) No 3813/92 provides that, subject to confirmation periods being trig ­ gered, the agricultural conversion rate for a currency is to be adjusted where the monetary gap between it and the representative market rate exceeds certain levels ; Whereas the representative market rates are determined on the basis of basic reference periods or, where applic ­ able, confirmation periods, established in accordance with Article 2 of Commission Regulation (EEC) No 1068 /93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (4), as last amended by Regulation (EC) No 1482/96 (5); whereas paragraph 2 of that Article provides that, in cases where the absolute value of the difference between the monetary gaps in two Member States , calculated from the average of the ecu rates for three consecutive quotation days, exceeds six points, the representative market rates are to be adjusted on the basis of the three quotation days in ques ­ tion ; Whereas, as a consequence of the exchange rates recorded from 26 April to 5 May 1997, it is necessary to fix a new This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 May 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 387, 31 . 12 . 1992, p. 1 . (4 OJ No L 22, 31 . 1 . 1995, p. 1 . P) OJ No L 110 , 26 . 4 . 1997, p. 46 . ( «) OJ No L 108 , 1 . 5 . 1993, p. 106 . 5 OJ No L 188 , 27 . 7 . 1996, p. 22. No L 116/26 EN I Official Journal of the European Communities 6 . 5. 97 ANNEX I Agricultural conversion rates ECU 1 = 40,4285 7,49997 1,95929 311,761 198,202 6,61023 6,02811 2,20397 0,756658 1 973,93 13,7910 165,571 8,88562 0,742320 Belgian and Luxembourg francs Danish kroner German marks Greek drachmas Portuguese escudos French francs Finnish marks Dutch guilders Irish punt Italian lire Austrian schillings Spanish pesetas Swedish kroner Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 38,8736 Belgian and ECU 1 = 42,1130 Belgian and Luxembourg francs Luxembourg francs 7,21151 Danish kroner 7,81247 Danish kroner 1,88393 German marks 2,04093 German marks 299,770 Greek drachmas 324,751 Greek drachmas 190,579 Portuguese escudos 206,460 Portuguese escudos 6,35599 French francs 6,88566 French francs 5,79626 Finnish marks 6,27928 Finnish marks 2,11920 Dutch guilders 2,29580 Dutch guilders 0,727556 Irish punt 0,788185 Irish punt 1 898,01 Italian lire 2 056,18 Italian lire 13,2606 Austrian schillings 14,3656 Austrian schillings 159,203 Spanish pesetas 172,470 Spanish pesetas 8,54387 Swedish kroner 9,25585 Swedish kroner 0,713769 Pound sterling 0,773250 Pound sterling